Citation Nr: 0638861	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical and thoracic 
disorder, to include nerve damage.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1968.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).   

The Board notes that the agency of original jurisdiction 
(AOJ) granted service connection for post-traumatic stress 
disorder (PTSD) in an August 2006 rating decision.  This 
represents a full grant of the benefits sought.  

The Board notes the veteran failed to appear for a scheduled 
travel Board hearing in March 2005.  No good cause having 
been shown for the failure to appear, the hearing request is 
considered withdrawn.  

This case has previously come before the Board.  In May 2005, 
the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In October 2006, the veteran waived initial agency of 
original jurisdiction (AOJ) consideration of additional 
evidence submitted.  


FINDING OF FACT

Cervical and thoracic nerve damage was not manifest in 
service and is not related to an in-service event.  Arthritis 
was not shown within the initial post-service year and is not 
attributable to service.


CONCLUSION OF LAW

Cervical and thoracic nerve damage was not was not incurred 
in or aggravated by service and arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In November 2002, the veteran was 
sent VCAA notification.  This noted predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the veteran was advised of such 
in August 2006.  Regardless, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in November 2002.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that service connection is not warranted for 
cervical or thoracic nerve damage.  The Board has considered 
the veteran's reports contained in the claims file.  In his 
February 2002 claim, he reported that during service, the 
incident in which he injured his left ring finger, and for 
which he is service connected, he also hyperextended his 
neck, left shoulder and arm.  Service medical records, 
however, are negative for any cervical or thoracic nerve 
treatment, findings, or diagnosis.  An August 1965 pre-
induction examination report and the February 1966 service 
entrance examination report show the upper extremities and 
spine and musculoskeletal system were normal.  Neurologic 
examination was normal.  At separation in April 1968, the 
upper extremities and spine and musculoskeletal system were 
normal.  Neurologic examination was normal.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence in regard to diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The July 1967 treatment record 
in association with the left ring finger injury is negative 
for any reference to cervical or thoracic nerve damage.  In 
fact, examination was specifically noted to be unremarkable 
other than for a sutured wound on the left ring finger.  At 
hospital discharge, he had full use of his hand and it was 
noted to be essentially asymptomatic.  The probative evidence 
establishes no in-service cervical or thoracic nerve damage.  

In addition, on VA examination in September 2005, the 
diagnoses were cervical spondylosis and degenerative disc 
disease of the mid-thoracic spine, history of cervical 
laminectomy, and no evidence of radiculopathy in the left 
upper limb.  
The examiner specifically stated that there was no evidence 
of neurological involvement of the left upper limb or any 
other evidence of nerve damage in the thoracic spine area, 
and that the diagnoses were not related to the veteran's 
claimed "hyperextension" injury to the cervical spine 
during service.  While the veteran's private physician, in 
April 2006, stated that a left arm and shoulder disorder was 
a result of an injury during service, the opinion is 
conclusory.  The Court has established that a mere statement 
of opinion, with out more, does not provide opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  In addition, the fact that the 
private medical opinion fails to identify a diagnosis renders 
the opinion to be of less probative value.  The Board finds 
the more probative evidence is the September 2005 opinion of 
the VA examiner.  The examiner reviewed the claims file, and 
the examiner provided a complete rationale for the opinion.  

To the extent that examiners, to include the September 2003 
private examiner and a November 2004 operation report showing 
degenerative thoracic disk disease, has noted a history of 
nerve damage to the back or left shoulder/arm, a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board notes that the March 2003 VA 
examination report notes the veteran's complaints of left 
shoulder pain for three years, not since service.  In 
addition, regardless of the applicability of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005), the 
probative evidence, to include the contemporaneous service 
medical records showing a normal neurologic examination and 
that the upper extremities and spine and musculoskeletal 
system were normal, coupled with the probative September 2005 
VA opinion, clearly and convincingly establishes that the 
veteran's current diagnoses, to include cervical spondylosis 
and degenerative disc disease of the mid-thoracic spine, are 
not related to an in-service injury, including any 
hyperextension injury to the cervical spine.  




ORDER

Service connection for a cervical and thoracic disorder, to 
include nerve damage, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


